Citation Nr: 1316227	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  08-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral shoulder tendonitis.  

3.  Entitlement to an evaluation higher than 20 percent for cervical strain.  

4.  Entitlement to an evaluation higher than 10 percent for carpal tunnel syndrome, left wrist.

5.  Entitlement to an evaluation higher than 10 percent for carpal tunnel syndrome, right wrist.

6.  Entitlement to an evaluation higher than 20 percent for thoracic spine and trapezius muscle strain. 

7.  Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

8.  Entitlement to an evaluation higher than 30 percent for headaches secondary to cervical strain.  

9.  Entitlement to total disability based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran served on active duty from May 2003 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2007, December 2007, and January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 


The Veteran at his hearing raised the issue of whether he suffers from an undiagnosed illness for his symptoms of fatigue, multiple joint pains, and muscle aches.  The evidence establishes that the Veteran was deployed twice to the Persian Gulf region.

The issue of Gulf War Syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

During the pendency of the appeal, in a rating decision in January 2009, the RO increased the rating for PTSD from zero (noncompensable) to 50 percent, effective the date the Veteran filed his claim with VA, and increased the rating for cervical strain from 10 percent to 20 percent, effective December 2008, the date of a VA examination.  The Veteran continued his appeal for a higher rating for both disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of service connection for sinusitis, service connection for shoulder tendonitis, an increased rating for cervical strain, an increased rating for carpal tunnel syndrome of each wrist, an increased rating for thoracic spine and trapezius muscle strain, an increased rating for PTSD, and an increased rating for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. Service connection is in effect for PTSD with depressive disorder, currently evaluated at 50 percent; headaches, currently evaluated at 30 percent; bilateral carpal tunnel syndrome, with each wrist currently evaluated at 10 percent; cervical strain, currently evaluated at 20 percent; thoracic spine and trapezius muscle strain, currently evaluated at 20 percent, tinnitus, currently evaluated at 10 percent, and bilateral hearing loss, currently evaluated at zero percent.  

2.  The Veteran has a combined rating of 70 percent or higher with a single disability rated at 40 percent or higher. 

3.  The competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to total disability based upon individual unemployability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of total disability based upon individual unemployability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary.

Claim for Total Disability Based Upon Individual Unemployability (TDIU)

The Veteran contends that he is entitled to TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability).  The word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability, as opposed to requiring him to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001). 

The Veteran is currently service connected for: PTSD with depressive disorder, currently evaluated at 50 percent; headaches, currently evaluated at 30 percent; bilateral carpal tunnel syndrome, with each wrist currently evaluated at 10 percent; cervical strain, currently evaluated at 20 percent; thoracic spine and trapezius muscle strain, currently evaluated at 20 percent, tinnitus, currently evaluated at 10 percent, and bilateral hearing loss, currently evaluated at zero percent.  

The Veteran's combined disability rating since September 2007 has been 80 percent.  

The Veteran testified that his service connected disabilities caused him pain in his shoulders, wrists, neck, and back.  His carpal tunnel syndrome interfered with his work because it weakened his grip.  Further, these disabilities and others caused him to be absent from work.  He testified he had flare-ups of his headaches a few times each week and half the time the headaches are throbbing or pulsating.  This resulted in either not going in to work or he would have to report to the nurse's station or sit at his desk until the headaches dissipated.  As a result of the PTSD, the Veteran had difficulty dealing with people.  The VA examinations regarding his cervical spine and upper extremity disabilities establish that the Veteran also has difficulty or an inability to perform overhead tasks and he has trouble turning his head to his side.  

The Veteran had worked for the Office of Public Debt, a Federal agency, as a maintenance mechanic.  In November 2011, the United States Office of Personnel Management determined the Veteran was disabled due to PTSD, headaches, thoracic spine and trapezius muscle strain, carpal tunnel syndrome, and bilateral hearing loss.  

The Veteran is right handed and has attended one year of college.  

The Board finds that the evidence supports granting the Veteran's TDIU claim. The competent evidence shows that the Veteran's service-connected PTSD, cervical spine, thoracic spine, carpal tunnel and headaches disabilities are sufficient to render him unemployable.  The Board notes the Office of Personnel Management determined only the Veteran's service connected disabilities caused him to become disabled and unable to perform his job duties.  He has functional limitations in tasks requiring that he grip a tool or perform overhead work.  Further, regardless of the job setting, including a sedentary position, the Veteran's PTSD and headache disabilities both significantly interfered with his work.  His PTSD symptoms included anger and irritability and he found it difficult to work with other people present.  Further, when his headache disability flared, the Veteran must either sit or lie down for periods ranging from 45 minutes to an hour to as long as six to seven hours,  sometimes in a quiet, dark environment.  The ability to work only a few hours a day or only sporadically is not the ability to engage in substantive gainful employment.  Moore, 1 Vet. App. at 358.

The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad, supra.  Here, the evidence is that the disabilities of sufficient severity to render the Veteran practically unemployable.  The ability to work limited by physical disabilities, by himself, and then only with accommodations for headache attacks clearly indicate it would make employment difficult, if not impossible, for the Veteran.  The Board therefore finds he is unable to secure and maintain substantially gainful employment solely as a result of his service-connected disabilities.  

The Board notes the Veteran's currently combined disability evaluation for compensation is 80 percent or above.  In addition, during the relevant period at least one single service-connected disability is ratable at 40 percent or more (in this case, PTSD).  Accordingly, the Veteran is entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Given the foregoing, the evidence establishes that the Veteran is unable to secure and maintain substantially gainful employment.  Because of this finding and the schedular criteria for a TDIU have been met, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As to the remaining issues, further development is warranted.

As noted above, the Veteran has terminated his employment due to his disabilities.  The evidence on the file indicates the Veteran worked for a Federal agency, the Office of Public Debt, and the Veteran testified that he has applied for benefits from the Social Security Administration.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The VA duty to assist also applies to records held by other Federal agencies.  See 38 C.F.R. § 3.159 (c).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO/AMC should request the Social Security Records and his employment records upon remand.

Further, the December 2008 VA examination indicated the Veteran was evaluated at least once in November 2007 with the Pittsburgh VAMC.  The Veteran testified that he has recently moved to Michigan and would seek treatment with VA near his new residence.  Only VAMC records from the Clarksburg, West Virginia, VAMC have been associated with the file.  The RO should obtain the records from Pittsburgh, and include any updated VAMC records from Clarksburg and Michigan.  38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also testified that he received treatment from a private psychologist, Dr. Suzanne Wing.  The report from Dr. Wing in May 2009 appeared to be a onetime evaluation.  

As to the cervical strain disability, the Veteran testified that he experienced radiating pain from his neck through his shoulders down to his pinkie and ring fingers of both hands.  Under the General Formula for rating disabilities of the spine, any associated objective neurologic abnormalities are rated separately under an appropriate Diagnostic Code for the neurologic abnormality. 38 C.F.R. § 4.71a, Note (1).  The record is incomplete as to whether the Veteran has objective neurological abnormalities other than the carpal tunnel syndrome that could be rated separately.  As there remains a question of the degree of neurological impairment in this case, a reexamination is needed to determine the current severity.

Turning to the sinus disability, the post-deployment assessments in the Veteran's service treatment records indicate the Veteran experienced sinus problems while deployed, although he did not have any complaints at the time he completed the assessments in February 2003 and December 2006.  The Veteran testified that he was exposed to sandstorms, burn pits, and stationed near gas stations while deployed to Iraq.  He currently has breathing difficulties, which he treats with over the counter medication and has sinus infections 2-3 times each month.  

In a similar manner, there is evidence that the Veteran may have a shoulder injury related to service.  The service treatment records and the Veteran's lay evidence document an injury that resulted after the Veteran jumped into a tank while under attack and hit his head.  The service treatment records document symptoms regarding the head and symptoms in the shoulders.  

The Veteran should therefore be afforded a VA examination that considers whether the bilateral shoulder disability resulted from the incident described by the Veteran's lay evidence as to how the injury occurred.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Lay evidence concerning symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Veteran has noted that his shoulders pop and grind and has suggested that he has a rotator cuff disability, not a tendonitis disability.  The examination should also determine all shoulder disabilities present and for each diagnosed disability, its relationship to service.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the VA copies or, if necessary, ask the Veteran either to submit or to authorize VA to obtain on his behalf records from Suzanne Wang, PhD, dated from May 2009 to the present.  The RO/AMC should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that the claim will be decided on the evidence of record but that additional evidence may be submitted later if otherwise allowed.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Request from the Social Security Administration, the records pertinent to the Veteran's claim for SSA disability benefits, including all medical records and copies of all decisions on the claim.  The RO should also obtain all records from the Office of Personnel Management related to the Veteran's disability retirement from federal employment.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Obtain all VAMC records from the Clarksburg, West Virginia, VAMC and associated outpatient clinics from August 2010 to the present, and the Pittsburgh, Pennsylvania VAMC, and associated outpatient clinics.  The Veteran should be asked to identify the VAMC in Michigan where he has established care after moving from West Virginia and those records should also be obtained and associated with the file.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing.

4.  After the foregoing record development is completed, provide the Veteran a VA neurological examination to include any indicated diagnostic tests and studies, such as electromyography (EMG) and a nerve conduction study (NCS) of the upper extremities, required to objectively document neurologic manifestations of the Veteran's service-connected cervical spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner is asked to identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor; and whether the neurological involvement, if any, results in either mild, moderate, or severe impairment.

If it is determined that the Veteran has neurological manifestations of his cervical strain disability, the examiner is asked, if feasible, to determine which symptoms are attributable to the cervical spine disability and which symptoms are attributable to the carpal tunnel syndrome disability.  

5.  After the record development is completed, afford the Veteran a VA sinus examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current sinus disability, and, if so, whether it is at least as likely as not (50 percent probability) that any sinus disability had its onset during service or is causally and etiologically related to service.
The examiner is asked to specifically discuss the relationship between any diagnosed sinus disability and the Veteran's exposure to sand, fuel, and other substances while deployed in Iraq.  

6.  After the record development is completed, afford the Veteran a VA joints examination for the shoulders.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current shoulder disability, and, if so, whether it is at least as likely as not (50 percent probability) that any shoulder disability had its onset during service or is causally and etiologically related to service.

The examiner is asked to specifically discuss the relationship between any diagnosed disability of either shoulder and the incident where the Veteran hit his head while entering into a tank.  

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

8.  After the development requested is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


